DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stam (U.S. Pub 2009/0129595).
Regarding claim 1, Stam discloses a method (see at least Figures 1-2 & [0001] note identification of products and their origin) comprising: 
determining an electronic product code (EPC) and a checksum read from a radio-frequency identification (RFID) tag (see at least Figure 1, items 13, 15 and 16 & [0013] note the public memory (13) of the RFID (10) stores an ID number (14) of the circuit, an electronic product code (15), a generated check sum (16) and additional information (17)); 
calculating a new checksum based on the EPC and a retailer-specific number associated with a retailer that owns one or more RFID tags (see at least [0018] note the new check sum is 
comparing the new checksum with the checksum read from the RFID tag (see at least [0007] & [0014] & [0018-0019]); and
determining whether the RFID tag is owned by the retailer based on whether the new checksum matches the checksum read from the RFID tag (see at least [0007] & [0014] & [0018-0019]).
Regarding claim 2, Stam further discloses wherein determining the EPC and the checksum comprises: scanning the RFID tag by an RFID reader; and reading, by the RFID reader, the EPC and the checksum from the RFID tag (see at least Figure 1, items 18 and 110 & [0007] & [0014] & [0018-0019]).
Regarding claim 13, Stam further discloses wherein the EPC is configured according to a closed supply chain encoding scheme (see at least [0014] note the secret key stored in the RFID tag and the central system correspond to a closed encoding scheme because the secret key is known to no one else & [0013] note the secret key memory (11) cannot be read externally and corresponds to a closed encoding scheme).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stam (U.S. Pub 2009/0129595) in view of Willins (WO 2005066878 A1).
Regarding claim 3, Stam, as addressed above, discloses wherein calculating the new checksum comprises calculating by the central system; wherein comparing the new checksum with the checksum read from the RFID tag comprises comparing by the central system; and wherein determining whether the RFID tag is owned by the retailer comprises determining by the central system (see at least Figure 1, item 19 & [0007] & [0014] & [0018-0019]).
However, Stam does not specifically disclose by the RFID reader.
It is known to authenticate an RFID tag in different ways.  For example, Willins teaches an authentication system with an RFID reader that at least calculates and compares a new checksum by the RFID reader (see at least [0016] note the reader calculates and compares the checksum & [0034-0037] note the nonce is stored by the server, and the reader indicates authenticity & Figure 3, item 320 & [0030]).

Regarding claim 9, Stam in view of Willins, as addressed above, teach wherein determining the EPC and the checksum comprises receiving the EPC and the checksum by a mobile device from an RFID reader (see at least [0012] of Stam, note a combination of a simple reader and a computer & Figure 3, item 320 of Willins & [0030] of Willins, note the RFID reader corresponds to the circuitry comprising the transceiver and antenna configured to communicate with the RFID tags of the mobile device (320)).
Regarding claim 10, Stam in view of Willins, as addressed above, teach wherein calculating the new checksum comprises calculating by the mobile device; wherein comparing the new checksum with the checksum read from the RFID tag comprises comparing by the mobile device; and wherein determining whether the RFID tag is owned by the retailer comprises determining by the mobile device (see at least [0012] of Stam, note a combination of a simple reader and a computer & Figure 3, item 320 of Willins & [0030] of Willins, note the processor of the mobile device (320) processes the data (i.e., the checksum processing), not the RFID reader’s transceiver and antenna).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stam (U.S. Pub 2009/0129595) in view of Willins (WO 2005/066878 A1) as applied to claims 3 and 10 above, and in further view of Wu (U.S. Pub 2018/0047032).

However, Stam in view of Willins do not specifically teach a cloud system.
It is known for the cloud to be embodied by a server.  For example, Wu teaches an authentication system with a cloud system (see at least Figure 1, items 1, 10, 3 and 2 & [0036] & [0039] & [0041-0042]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Wu into Stam in view of Willins.  This provides a known alternative server that can be used in place of, or in addition to, Stam in view of Willins’ central system/server while providing predictable results.
Regarding claim 11, Stam in view of Willins and Wu, as addressed above, teach receiving the retailer-specific number by the mobile device from a cloud system (see at least [0034-0036] of Willins, note the nonce is stored by the server & [0007] of Stam, note the key is stored by the central system & Figure 1, items 1, 10, 3 and 2 of Willins & [0036] of Willins & [0039] of Willins & [0041-0042] of Willins).

Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stam (U.S. Pub 2009/0129595) in view of Rokahr (WO 2007027151 A1) and Wu (U.S. Pub 2018/0047032).
Regarding claim 5, Stam, as addressed above, discloses wherein determining the EPC and the checksum comprises receiving the EPC and the checksum by a central system (see Figure 1, item 19 & [0007] & [0014]).
a cloud system.
It is known to perform authentication on different devices.  For example, Rokahr teaches an authentication system with a server (see at least page 11, lines 1-21 & page 12, lines 1-31 & page 14, lines 1-28 & Figure 1, item 19), and Wu teaches an authentication system with a sever acting as a cloud system (see at least Figure 1, items 1, 10, 3 and 2 & [0036] & [0039] & [0041-0042]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Rokahr and Wu into Stam.  This provides a known alternative authentication device that can be used in place of, or in addition to, Stam’s authentication device while providing predictable results.
Regarding claim 6, Stam in view of Rokahr and Wu, as addressed above, teach wherein receiving the EPC and the checksum comprises receiving the EPC and the checksum by the cloud system from an RFID reader (see at least [0007] of Stam & [0014] of Stam & page 11, lines 1-21 of Rokahr & page 12, lines 1-31 of Rokahr & page 14, lines 1-28 of Rokahr & Figure 1, items 18 and 19 of Rokahr & Figure 1, items 1, 10, 3 and 2 of Wu & [0036] of Wu & [0039] of Wu & [0041-0042] of Wu).
Regarding claim 8, Stam in view of Rokahr and Wu, as addressed above, teach wherein calculating the new checksum comprises calculating by the cloud system; wherein comparing the new checksum with the checksum read from the RFID tag comprises comparing by the cloud system; and wherein determining whether the RFID tag is owned by the retailer comprises determining by the cloud system (see at least [0007] of Stam & [0014] of Stam & page 11, lines 1-21 of Rokahr & page 12, lines 1-31 of Rokahr & page 14, lines 1-28 of Rokahr & Figure 1, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stam (U.S. Pub 2009/0129595) in view of Rokahr (WO 2007027151 A1) and Wu (U.S. Pub 2018/0047032) as applied to claim 5 above, and in further view of Taylor (U.S. Pub 2006/0113374).
Regarding claim 7, Stam in view of Rokahr and Wu, as addressed above, teach wherein receiving the EPC and the checksum comprises receiving the EPC and the checksum by the cloud system from a computer that is in communication with an RFID reader (see at least [0012] of Stam, note the reader can be any prior art reader, and is attachable to a computer & page 11, lines 2-18 of Rokahr, note the reader is attachable to a computer).
However, Stam in view of Rokahr and Wu do not teach a mobile device.
It is known for an RFID reader to be arranged in different ways.  For example, Taylor teaches a mobile device in communication with an RFID reader (see at least Figure 7A-8, items 16, 50, 54 and 20 & [0046]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Taylor into Stam in view of Rokahr and Wu.  This provides a known alternative reader/computer combination that can be used in place of Stam in view of Rokahr and Wu’s reader/computer combination while providing predictable results (see [0012] of Stam).


Claims 12, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stam (U.S. Pub 2009/0129595) in view of Jett (U.S. Pub 2007/0109100 A1).
Regarding claim 12, Stam does not specifically disclose wherein the EPC includes a header, a certification issued by a commissioning authority, a European Article Number 13 (EAN-13) product code that identifies a product type, and a serial number that identifies a product.
It is known for an RFID tag to contain various information.  For example, Jett teaches and RFID tag comprising an EPC wherein the EPC includes a header, a certification issued by a commissioning authority, a European Article Number 13 (EAN-13) product code that identifies a product type, and a serial number that identifies a product (see at least Figure 1 & [0008] note the header (130), manufacturer certification (140), SKU (150) and serial number (160)).  Note, paragraph [0025] in Applicant’s specification, see U.S. Pub 2021/0201642 A1, states “a European Article Number 13 (EAN-13) product code (to identify the type of product the tag is attached to, e.g., the stock keeping unit (SKU))”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Jett into Stam.  This provides a known alternative RFID tag data that can be used in place of Stam’s RFID tag data while providing predictable results.
Regarding claim 14, Stam discloses a radio-frequency identification (RFID) tag (see at least Figures 1-2 & [0001] note identification of products and their origin) comprising: 
an RFID chip (see at least Figure 1, item 10 & [0012]), 
wherein the RFID chip includes a memory space (see at least Figure 1, items 11 and 13 & [0007] & [0013-0014]), 

wherein the checksum is calculated based on the EPC and a retailer-specific number associated with a retailer that owns the RFID tag (see at least [0007] note the first check sum is generated based on the public information (13) which includes at least the EPC (15) and additional information (17)/retailer-specific number corresponding to the owner of the RFID tag, also note the secret (PKI) key may also correspond the retailer-specific number & [0018] note the new check sum is generated using the public key/retailer-specific number of the owner of the RFID tag & [0019] note the new check sum is generated using the public information (13) stored in the circuit which includes the EPC (15) and additional information (17)/retailer-specific number, see [0015], where the additional information (17) corresponds to the owner of the RFID tag (10) & [0014] note the new check sum is generated based on the EPC (15) and the additional information (17)/retailer-specific number corresponding to the owner of the RFID tag (10)).
However, Stam does not specifically disclose an antenna; and an RFID chip coupled with the antenna.
It is known for an RFID tag to utilize an antenna to transmit and receive information.  For example, Jett teaches an RFID tag with an antenna; and an RFID chip coupled with the antenna (see at least Figure 1, items 110 and 150 & [0007-0008] note the antenna (110), microprocessor (105), the header (130), manufacturer certification (140), SKU (150) and serial number (160)).

Regarding claim 15, Stam in view of Jett, as addressed above, teach wherein the EPC includes a header, a certification issued by a commissioning authority, a European Article Number 13 (EAN-13) product code that identifies a product type, and a serial number that identifies a product (see at least Figure 1, items 110, 150, 130, 140, 150 and 160 of Jett & [0007-0008] of Jett, note the antenna (110), microprocessor (105), the header (130), manufacturer certification (140), SKU (150) and serial number (160)).
Regarding claim 16, Stam in view of Jett, as addressed above, teach wherein the EPC is configured according to a closed supply chain encoding scheme (see at least [0014] note the secret key stored in the RFID tag and the central system correspond to a closed encoding scheme because the secret key is known to no one else & [0013] note the secret key memory (11) cannot be read externally and corresponds to a closed encoding scheme).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Willins (WO 2005066878 A1) in view of Stam (U.S. Pub 2009/0129595).
Regarding claim 17, Willins discloses a radio-frequency identification (RFID) reader (see at least Figure 3) comprising: 
an antenna configured to radiate RFID interrogation signals and receive RFID response signals from an RFID tag in response to the RFID interrogation signals (see at least Figure 3, items 210 and 302 & [0030] note the transceiver and antenna are configured for transmitting 
a processor coupled with the antenna (see at least [0030] note the microprocessor processes data and controlling communications with the various RFID tags), wherein the processor is configured to: 
determine, based on the RFID response signals received from the RFID tag, an electronic product code (EPC) and a checksum that have been loaded onto the RFID tag (see at least [0022] note each RFID tag includes an associated identifier comprising an EPC code & [0016] note the checksum stored in the tag is compared with the newly computed second representation of the checksum & [0018]); 
calculate a new checksum based on a retailer-specific number associated with a retailer that owns one or more RFID tags (see at least [0016] note the newly computed second representation is a checksum & [0035] note the nonce can correspond to the retailer-specific number, and is required for recalculation of the checksum & [0037]); 
compare the new checksum with the checksum read from the RFID tag (see at least [0016] & [0037]); and 
determine whether the RFID tag is owned by the retailer based on whether the new checksum matches the checksum read from the RFID tag (see at least [0037] note if the checksums do not match and alarm may be triggered).
However, Willins does not specifically disclose calculating a new checksum based on the EPC.
It is known to calculate a checksum in different ways.  For example, Stam teaches a system that calculates a new checksum based on the EPC (see at least [0018] note the new check 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Stam into Willins.  This increases Willins’ security by associating the container tag’s identifier with the other tags, thus providing a more secure checksum. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Willins (WO 2005066878 A1) in view of Stam (U.S. Pub 2009/0129595) as applied to claim 17 above, and in further view of Wu (U.S. Pub 2018/0047032).
Regarding claim 18, Willins in view of Stam, as addressed above, teach wherein the processor is further configured to receive the retailer-specific number from a server (see at least [0035] of Willins).
However, Willins in view of Stam do not specifically teach a cloud system.
It is known for the cloud to be embodied by a server.  For example, Wu teaches an authentication system with a cloud system (see at least Figure 1, items 1, 10, 3 and 2 & [0036] & [0039] & [0041-0042]).
.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stam (U.S. Pub 2009/0129595) in view of Rokahr (WO 2007027151 A1) and Wu (U.S. Pub 2018/0047032).
Regarding claim 19, Stam discloses a central system (see at least Figure 1, item 19 & [0001] note identification of products and their origin) comprising: 
at least one memory (see at least [0014] note database), wherein the central system is configured to: 
receive an electronic product code (EPC) and a checksum read from a radio-frequency identification (RFID) tag (see at least Figure 1, items 13, 15 and 16 & [0013] note the public memory (13) of the RFID (10) stores an ID number (14) of the circuit, an electronic product code (15), a generated check sum (16) and additional information (17)); 
calculate a new checksum based on the EPC and a retailer-specific number associated with a retailer that owns one or more RFID tags (see at least [0018] note the new check sum is generated using the public key/retailer-specific number of the owner of the RFID tag & [0019] note the new check sum is generated using the public information (13) stored in the circuit which includes the EPC (15) and additional information (17)/retailer-specific number, see [0015], where the additional information (17) corresponds to the owner of the RFID tag (10) & [0014] note the new check sum is generated based on the EPC (15) and the additional information (17)/retailer-specific number corresponding to the owner of the RFID tag (10) & [0007]); 

determine whether the RFID tag is owned by the retailer based on whether the new checksum matches the checksum read from the RFID tag (see at least [0007] & [0014] & [0018-0019]).
However, Stam does not specifically disclose a cloud system comprising at least one processor coupled with the at least one memory. 
It is known to perform authentication on different devices.  For example, Rokahr teaches an authentication system with a server comprising at least one processor coupled with the at least one memory (see at least page 4, lines 26-29, note the verification system comprises at least one data processing device, e.g., a computer server & page 11, lines 1-21, note the server holds a database & page 12, lines 1-31 & page 14, lines 1-28 & Figure 1, item 19), and Wu teaches an authentication system with a sever acting as a cloud system (see at least Figure 1, items 1, 10, 3 and 2 & [0036] & [0039] & [0041-0042]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Rokahr and Wu into Stam.  This provides a known alternative authentication device that can be used in place of, or in addition to, Stam’s authentication device while providing predictable results.
Regarding claim 20, Stam in view of Rokahr and Wu, as addressed above, teach wherein the at least one processor is further configured to receive the EPC and the checksum from an RFID reader (see at least Figure 1, items 10, 15, 16, 110, 18, 111, and 19 of Stam).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stam (U.S. Pub 2009/0129595) in view of Rokahr (WO 2007027151 A1) and Wu (U.S. Pub 2018/0047032) as applied to claim 19 above, and in further view of Taylor (U.S. Pub 2006/0113374).
Regarding claim 21, Stam in view of Rokahr and Wu, as addressed above, teach wherein the at least one processor is further configured to receive the EPC and the checksum from a computer that is in communication with an RFID reader (see at least [0012] of Stam, note the reader can be any prior art reader, and is attachable to a computer & page 11, lines 2-18 of Rokahr, note the reader is attachable to a computer).
However, Stam in view of Rokahr and Wu do not specifically teach a mobile device.
It is known for an RFID reader to be arranged in different ways.  For example, Taylor teaches a mobile device in communication with an RFID reader (see at least Figure 7A-8, items 16, 50, 54 and 20 & [0046]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Taylor into Stam in view of Rokahr and Wu.  This provides a known alternative reader/computer combination that can be used in place of Stam in view of Rokahr and Wu’s reader/computer combination while providing predictable results (see [0012] of Stam).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Willins (WO 2005066878 A1) in view of Stam (U.S. Pub 2009/0129595).
Regarding claim 22, Willins discloses a mobile device (see at least Figure 3 & [0030]) comprising: 
at least one memory (see at least [0030]); and 

receive an electronic product code (EPC) and a checksum read from a radio-frequency identification (RFID) tag (see at least [0022] note each RFID tag includes an associated identifier comprising an EPC code & [0016] note the checksum stored in the tag is compared with the newly computed second representation of the checksum & [0018]); 
calculate a new checksum based a retailer-specific number associated with a retailer that owns one or more RFID tags (see at least [0016] note the newly computed second representation is a checksum & [0035] note the nonce can correspond to the retailer-specific number, and is required for recalculation of the checksum & [0037]); 
compare the checksum read from the RFID tag with the new checksum (see at least [0016] & [0037]); and 
determine whether the RFID tag is owned by the retailer based on whether the new checksum matches the checksum read from the RFID tag (see at least [0037] note if the checksums do not match and alarm may be triggered).
However, Willins does not specifically disclose calculating a new checksum based on the EPC.
It is known to calculate a checksum in different ways.  For example, Stam teaches a system that calculates a new checksum based on the EPC (see at least [0018] note the new check sum is generated using the public key/retailer-specific number of the owner of the RFID tag & [0019] note the new check sum is generated using the public information (13) stored in the circuit which includes the EPC (15) and additional information (17)/retailer-specific number, see [0015], where the additional information (17) corresponds to the owner of the RFID tag (10) & 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Stam into Willins.  This increases Willins’ security by associating the container tag’s identifier with the other tags, thus providing a more secure checksum. 
Regarding claim 24, Willins in view of Stam, as addressed above, teach wherein the at least one processor is further configured to receive the EPC and the checksum from an RFID reader (see at least [0030] note the EPC and checksum are received via the RFID reader which comprises the transceiver and antenna that is configured to communicate with the RFID tags).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Willins (WO 2005066878 A1) in view of Stam (U.S. Pub 2009/0129595) as applied to claim 22 above, and in further view of Wu (U.S. Pub 2018/0047032).
Regarding claim 23, Willins in view of Stam, as addressed above, teach wherein the processor is further configured to receive the retailer-specific number from a server (see at least [0035] of Willins).
However, Willins in view of Stam do not specifically teach a cloud system.
It is known for the cloud to be embodied by a server.  For example, Wu teaches an authentication system with a cloud system (see at least Figure 1, items 1, 10, 3 and 2 & [0036] & [0039] & [0041-0042]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRIAN WILSON/Primary Examiner, Art Unit 2687